Citation Nr: 1819826	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for vertigo.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2015 and July 2017, and these issues were remanded for additional development.  The Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in March 2017, the Veteran perfected an appeal on the issue of entitlement to an effective date earlier than January 30, 2017, for the award of a 10 percent evaluation of a service-connected scar above the right ear.  In his VA Form 9, the Veteran requested a Board hearing on this issue.  As the Veteran's hearing request is still pending, the Board will not address this issue at this time.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran's headache disorder had its onset in or is otherwise related to the Veteran's active duty military service. 
2. The preponderance of the evidence is against finding that the Veteran's vertigo had its onset in or is otherwise related to the Veteran's active duty military service.

3. The Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2. The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

3. The criteria for entitlement to TDIU are not met.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.41, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). 

The Veteran contends that his headache disorder and vertigo are as a result of a March 1970 in-service motor vehicle accident. 

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of headaches or vertigo.  His STR's are also silent for treatment from any motor vehicle accident.  The Veteran's service personnel records reflect that in March 1970 he was transferred from a military hospital back to his squadron.  
The December 1970 separation examination noted a 1 1/2 inch scar over the right orbital area, but neurological evaluation was normal; no pertinent defects, diagnoses or interval history was noted.  

The Veteran's post-service medical treatment records reflect he underwent left rotator cuff shoulder surgery in May 2008.  

In a May 2008 private orthopedic surgery follow up note, the Veteran reported dizziness with a headache in the occipital area of his head 10 days after having rotator cuff surgery.  He reported that he had never had any problems with anesthesia in the past.  Vertigo and headache were diagnosed.   In a June 2008 follow up, he continued to report having vertigo and headaches.

In a June 2008 VA treatment note, the Veteran reported five weeks after his rotator cuff surgery experiencing dizziness upon standing and feeling that the room was spinning. The Veteran also reported having neck pain.

In a July 2008 VA otolaryngology consultation note, the Veteran reported having constant dizziness since his rotator cuff surgery, and that he had no prior history of dizziness.  The Veteran also reported a 1970 car accident which caused an arterial bleed in his head.  The assessment was that the dizziness was possibly labyrinthine in origin, or they may be an autoimmune process involved. 

In an October 2008 private audiology treatment note, the Veteran was found to have unilateral weakness with 79 percent balance loss in his right ear.  No opinion as to etiology of the balance loss was provided.  

In a November 2008 VA physical therapy note, the Veteran reported that after he woke up from his rotator cuff surgery "he noticed he was dizzy all the time and it has been the same ever since with periods of worsening with head movement."  The Veteran also reported having tension type headaches which began after surgery, but had improved.  

In a December 2008 statement, the Veteran reported that he had rotator cuff surgery in May 2008 and immediately after the surgery he began to have headaches and constant dizziness.  He also reported that in October 2008 a private audiologist told him he had inner ear damage in his right ear with 79 percent balance loss.  He described that the audiologist told him it was probably a result of his in-service car accident, but that she could not be 100 percent sure.  

In a January 2009 letter, the Veteran's VA provider reported that he initially saw the Veteran in June 2008 for imbalance post-orthopedic procedure.  He noted the Veteran was diagnosed with vestibular dysfunction.  

In a January 2009 letter, the Veteran's private orthopedist noted the he underwent a left shoulder procedure in May 2008 after a reported work-related injury, and following this surgery he had complaints of vertigo and dizziness.  

In a March 2009 private neurology treatment note, the Veteran reported having no significant medical history prior to his left rotator cuff surgery in May 2008.  The neurologist noted that after the surgery, the Veteran began complaining of bilateral occipital head and neck pain, and of the "new onset of vertigo."  The Veteran reported having normal head CT scans in the past.  

In a statement received in May 2009, the Veteran reported that he was injured in a motor vehicle accident during service in March 1970.  He described that he was transferred back to his squadron four days later while still feeling week and dizzy because he was being deployed to Vietnam.  

A November 2009 neurology note included the Veteran's report on onset of dizziness after the 2008 shoulder surgery.  It was that provider's assessment that, given the Veteran's report of increased symptoms when on uneven ground, that the vertigo was likely vestibular.  

In March 2010, the Veteran and his wife testified at a RO hearing.  He testified that in March 1970 he was treated after a car accident for a cut to an artery in his head at Bellmore Naval Hospital, and that he believed that the head injury he sustained from the car accidence caused his dizziness.  He testified that he did not report his dizziness on his separation examination because he was "burned out" and did not realize he had anything wrong with him at the time.  He also testified that he was first treated for dizziness and vertigo in 2008.  

In a May 2010 response for records, the San Diego County Sheriff's Department found that they had no report on file of the Veteran's March 1970 motor vehicle accident. 

On July 2010 VA examination, the reported having a history of constant dizziness and a sensation of imbalance, which started right after rotator cuff surgery in 2008.  The examiner noted that the Veteran had a history of head injuries in the past, including a motor vehicle accident in 1970 and a 60 foot fall in 1988.  The examiner opined that the Veteran's dizziness could be labyrinthine in origin from vestibular neuritis, but because he reported his imbalance as a result of his orthopedic injuries, an orthopedic opinion was necessary.  

On July 2010 VA neurological examination, the Veteran reported that he believes his dizziness and headaches are related to his March 1970 car accident.  He also reported that he developed dizziness after his rotator cuff surgery in May 2008.  He described that he has been experiencing headaches for nearly 40 years.  The examiner found that his headaches appeared to be occipital neuralgia and/or tension headaches. 

In a July 2010 VA treatment note, the provider notes that the Veteran has had a year and a half history of dizziness and headaches which seemed to start after his rotator cuff surgery in 2008.  

In a January 2011 VA treatment note, the Veteran reported having chronic daily headaches since rotator cuff surgery and a remote history of a traumatic brain injury secondary to a motor vehicle accident.  

In a letter received in March 2011, the Veteran's friend reported that he had known the Veteran for 30 years and that he knows that the Veteran has had headaches in the past.  He also reported that he has heard him talk about his dizziness.  

In an April 2011 letter, the Veteran's brother described that he had told him about his car accident before his last Vietnam trip.  He also reported that for the past few years the Veteran has had headaches and dizziness from this accident.  

In a May 2011 VA neurology treatment note, the Veteran's provider noted he had a history of headache and balance problem.  He reported his symptoms started 2 or 3 years beforehand.  

On August 2011 VA traumatic brain injury (TBI) examination, the Veteran reported he had daily headaches on the right side of his head and poor balance since his May 2008 rotator cuff surgery.  

In November 2014 at a Travel Board hearing, the Veteran and his wife testified before the undersigned.  The Veteran testified that his vertigo and headaches were related to his in-service motor vehicle accident.  He also testified that his vertigo and headaches began in 2008 after his shoulder surgery.  

In a statement received in December 2014, the Veteran reported he injured his head in a March 1970 car accident.  He described that in 2008 he had a shoulder operation and immediately after getting home from the operation he started having constant headaches and dizziness.  

On September 2016 VA headaches examination, the Veteran reported that his headaches stated in May 2008 after he had shoulder surgery.  The examiner noted that in November 2009 the Veteran's vertigo was diagnosed as a vestibular condition and his headaches were diagnosed as chronic tension like headaches.  The examiner opined that it was less likely than not that the Veteran's headache disability had its onset during service or was otherwise related to his service because the onset of his headaches was in May 2008 and he was released from service in December 1970.  She opined that the Veteran's vertigo less likely than not had its onset during service or was otherwise related to his service because the vertigo did not occur until 2009 and was considered vestibular in nature and unrelated to his motor vehicle accident.  She also opined that both his headaches and vertigo were less likely than not related to his in-service motor vehicle accident because they were separate events, well evaluated and documented 38 years after his motor vehicle accident. 

In a February 2017 VA treatment note, the Veteran reported having dizzy spells.  The Veteran reported that he thinks it is from being put to sleep for surgery on his hand.  He reported that in 2008 he had s similar episode of vertigo which had spontaneously resolved.  

In July 2017 the Board remanded for new opinions that would address the Veteran's lay assertions that he experienced symptoms of headaches and dizziness since a March 1970 motor vehicle accident.

On November 2017 addendum opinion, the September 2016 VA examiner opined that it was less likely than not that the Veteran's headache disorder incurred in or was caused by an in-service injury, event, or illness because the Veteran's May 2011 neurology evaluation and statements made during his September 2016 VA examination indicated that his headaches occurred several days following his May 2008 rotator cuff surgery.  She also opined that it was less likely than not that the Veteran's vertigo incurred in or was caused by an in-service injury, event, or illness because the Veteran's July 2008 evaluation from an ENT and statements made during the September 2016 VA examination indicated that his headaches occurred several days following his May 2008 rotator cuff surgery.  She noted that there were no objective findings to suggest any association of either his headaches or vertigo with the motor vehicle accident and there is a lack of symptoms from that accident until the onset of headaches dizziness following rotator cuff surgery.  The opinion provider also noted that the current diagnosis of dizziness/vestibular dysfunction would not be due to or related to his condition in service or a motor vehicle accident.  This lack of symptoms from the motor vehicle accident until the onset of symptoms following rotator cuff surgery indicates there is no association of the headaches or dizziness with the March 1970 motor vehicle accident.  

Based on review of the record, the Board finds service connection for headaches and vertigo is not warranted as that the preponderance of the evidence is against finding that either his headaches or vertigo is related to his active duty service. 

In this case, the September 2016 VA examiner considered the Veteran's report of symptomatology and provided a negative nexus opinion.  The examiner opined that his headaches and vertigo were less likely than not related to his service, including his March 1970 motor vehicle accident based on the nature of the vertigo as a vestibular dysfunction and the Veteran's consistent statements throughout his treatment and on examination that his headaches and dizziness did not begin until after his May 2008 surgery.  The medical evidence of record also does not reflect any complaints or history of dizziness or headaches prior to his May 2008 surgery, or any indication from any treatment provider that his headaches or vertigo is related to his in-service motor vehicle accident.  

The only evidence of record relating his headaches and vertigo to his service come from the Veteran's own lay statements.  He has asserted that he has experienced headaches and dizziness since his March 1970 motor vehicle accident.  However, the Board attaches little probative value on those statements because the Veteran's statements regarding headaches and dizziness since this accident are inconsistent with statements he made for treatment purposes throughout the period on appeal, and thus lack credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Throughout the Veteran's treatment for headaches and vertigo, he consistently reported to VA and private medical providers that he had no history of dizziness or vertigo prior to his May 2008 left rotator cuff surgery and that his dizziness and headaches began and continued only after the surgery.  In addition, there are no complaints of headaches or dizziness in his STR's and he was neurologically evaluated as normal on his December 1970 service separation examination.  The Board has considered the Veteran's testimony at the RO hearing that he didn't report problems at separation because he was "burned out," but finds the normal clinical evaluation conducted at that time more probative.   The earliest record of complaints of headaches and dizziness is in June 2008 when the Veteran reported experiencing the onset of those symptoms following his left shoulder surgery.  The Veteran also gave conflicting testimony at the November 2014 Travel Board hearing, testifying that his headaches and dizziness were both related to his in-service motor vehicle accident and began after his May 2008 shoulder surgery.

The Veteran's also reported being told by his October 2008 private audiologist that his inner ear damage was probably the result of his in-service motor vehicle accident.  He described that she told him his permanent inner ear damage was "probably from the 1970 accident, but could not be 100 percent sure."  Although the Veteran is competent to report on what a physician has told them, the Board places less weight on this report of a private nexus opinion than on the VA examiner's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A review of treatment records from the October 2008 private audiologist offers no rationale for this opinion, and does not indicate that she reviewed the Veteran's complete medical history.  Additionally, the Veteran's report was that the audiologist offered her opinion based on speculation that his inner ear damage was due to the in-service accident because he noted "she could not be 100 percent sure."  However, service connection may not be based on speculation or even remote possibility.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities are anxiety disorder, rated at 50 percent; tinnitus, 10 percent; a scar above the right ear, rated as noncompensable (0 percent then 10 percent; and a head injury with residual scar rated as noncompensable (0 percent).  His combined rating is 60 percent from May 16, 2008.  Consequently, he does not meet the schedular requirements for a TDIU.

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, as already noted, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In a December 2008 statement, the Veteran reported that he was unable to work due to his headaches and vertigo, which has resulted in depression.

In a January 2009 letter, the Veteran's private provider opined that as a result of his persistent vertigo and dizziness, it would be difficult for the Veteran to work in any significant job capacity. 

In an April 2009 decision, the Social Security Administration (SSA) found that the Veteran disabled for SSA purposes, as of April 30, 2008, because of a rotator cuff disability, degenerative disc disease of the lumbar spine, bilateral Dupuytren's contracture of the hand, and a peripheral vestibular system disorder.  

On July 2010 VA psychiatric examination, the Veteran reported feeling depressed because he had to quit work.  He noted that while he had planned on retiring he was no longer able to work because of his headaches and dizziness.  He reported that when he retired he was a cable television and telephone line construction as an independent contractor for 20 years independently and had worked for another company for 16 years.  He reported he had good work relationships, had no work performance problems and not prone to missing a lot of work.  The examiner opined that his psychiatric symptoms resulted in mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress. 

On October 2011 VA examination, the examiner opined that the Veteran's scar did not have an impact on his ability to work as it did not affect his work duties. 

On August 2012 VA examination, the examiner opined that the Veteran's tinnitus impacted his ordinary condition of daily life because he the Veteran reported his tinnitus is so bad that he has trouble hearing anything and that listening to his grandchildren makes the ringing worse. 

In November 2014 at a Travel Board hearing, the Veteran and his wife testified before the undersigned.  The Veteran testified that his anxiety affects his ability to work.  He testified that he worked in cable construction, telephone and cable television constructions for the last 25 years as an independent contractor.  He described that he worked as an independent contract so he did not have to work with anyone else. 

In an October 2015 VA social work note, the Veteran discussed building his new shop and home by himself.  

In his June 2016 VA Form 21-8940 application for TDIU, the Veteran reported that he had last worked full-time from 1988 to 2008 when he worked as a cable television contractor.  He alleged that he was prevented from securing or following any substantially gainful occupation based on his service-connected anxiety.  He noted he had a high school diploma and had electronic training.

In a July 2016 statement, the Veteran described that his anxiety, depression, stress, and emotional frame of mind forced him to quit working in May 2008 and he has not worked since.  

On September 2016 VA psychiatric examination, the examiner opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner noted the Veteran has five acres of property and passes most of his time maintaining it and doing various projects on it.  He noted that the Veteran has two barns on the property and did much of the construction including stud work, electrical work, and finish carpentry by himself.  He was noted to drive and shop without notable problems.  The examiner also found that based on his occupational and educational history the Veteran has mild to moderate impairment in his on-the-job social functioning.  He described that the Veteran would struggle in jobs that involved working closely with others, he complained of difficulty with his concentration, he would be vulnerable to on-the-job anxiety that would likely erode his productively, he would struggle to manage his anxiety in moderate to high stress jobs, and his anxiety would keep him from functioning well at loud or bustling worksites.  

On January 2017 VA examination, the Veteran was contacted via telephone regarding his tinnitus.  He reported that his tinnitus affects his hearing in that "he cannot understand speech" and that there was no way he could hold down a job because of it.  The VA examiner opined that while it caused difficulty with concentration and the ability to hear well, generally tinnitus does not preclude an individual from obtaining or maintaining employment.  

On a January 2017 VA general medical examination, the examiner opined that his service-connected scars did not impact his ability to work and did not preclude him from obtaining or maintaining employment.  The examiner opined that the Veteran's service-connected disabilities combined did not have an effect on his obtaining physical or sedentary occupations.  

In a July 2017 rating decision, pursuant to the Board's July 2017 decision, the initial rating for anxiety was increased to 50 percent, effective May 2008.  The Board decision noted that the Veteran had consistent complaints of depression and panic attacks, and that he reported experiencing recurring interpersonal conflict with his second wife. 

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Although a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide the claim, for a veteran with multiple service-connected disabilities, the Board must consider the combined effects of multiple disabilities in determining whether the claimant is prevented from substantially gainful employment. 38 U.S.C.S. § 7104(d)(1).  Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Here, the Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, to include the combined effects of his multiple service-connected disabilities, rendered him unable to secure or maintain substantially gainful employment, or that a referral for extraschedular consideration of a TDIU would be indicated.

First, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's service-connected scars or head injury with residual scar precluded him from employment.  The Veteran has not alleged that he is unemployable due to his scars or head injury with residual scar, and VA examiners in October 2011 and January 2017 found that the Veteran's service-connected scars had no impact on his employment.  

Additionally, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's service-connected tinnitus precluded the Veteran from employment.  While the Veteran reported on January 2017 VA examination that his tinnitus effected his hearing in that "he cannot understand speech" and that he was unemployable because of it, the Board notes that he provided his answers by telephone.  VA examiners in August 2012 and January 2017 also each noted that while his service-connected tinnitus impacted his hearing ability, they each opined that it did not preclude him from employment.  

Finally, with regard to the Veteran's service-connected anxiety, the Board finds that the preponderance of the evidence weighs against find that the disability precluded him from employment.  The medical evidence does not support a finding that he's unemployable as a result of his service-connected anxiety.  Both the July 2010 and September 2016 VA examiners determined that his psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Further, the September 2016 examiner opined that the Veteran would struggle in jobs that involved high stress, loud noises, or working closely with others.  The Veteran's anxiety therefore does not preclude him from working alone or from doing physical labor.  

The Board also notes the Veteran's assertion throughout the period on appeal that his headaches and vertigo caused his unemployability, as well as the SSA determination that his carpal tunnel syndrome and cervical spine disabilities rendered him disabled.  However, service connection is not in effect for headaches, vertigo, rotator cuff disability, degenerative disc disease of the lumbar spine, bilateral Dupuytren's contracture of the hand, and a peripheral vestibular system disorder.  Nonservice-connected disabilities are not considered in determining entitlement to TDIU.  See 38 C.F.R. § 4.19.  

The evidence shows that the Veteran's work history reflects that he worked as an independent contractor in cable and television construction, and that the Veteran testified that he worked as an independent contractor because he did not want to work with other people.  The evidence also shows that the Veteran's service-connected disabilities still allow him the ability to work by himself and perform physical labor.  When considering the combined effects of his service-connected anxiety, tinnitus, and scars, the evidence supports a finding that only the anxiety and tinnitus affect employment, but neither disability precluded employment.  Given those effects and the Veteran's work history, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to his service-connected disabilities, anxiety, scar, tinnitus, and head injury.  

Entitlement to TDIU is not warranted and referral for consideration of a TDIU based on an extraschedular basis is not warranted.  As the preponderance of the evidence is against these claims of entitlement to service connection for headaches and vertigo, and for TDIU, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for vertigo is denied. 

Entitlement to TDIU is denied.


________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


